Exhibit 10.1

FOURTH AMENDMENT TO

SHARE SURRENDER AGREEMENT

This Fourth Amendment to the Share Surrender Agreement (the “Fourth Amendment”)
is made and entered into as of August 7, 2012, by and between The PNC Financial
Services Group, Inc., a Pennsylvania corporation (“PNC”), BlackRock, Inc., a
Delaware corporation (“BlackRock”) and PNC Bancorp, Inc., a Delaware corporation
and indirectly wholly owned subsidiary of PNC (“Bancorp”) (as successor to PNC
Asset Management, Inc., a Delaware corporation (“PAM”) under an Assignment and
Assumption Agreement entered into as of January 14, 2005 (the “Assignment and
Assumption Agreement”) to the Share Surrender Agreement (as amended, the “Share
Surrender Agreement”)), dated as of October 10, 2002. Capitalized terms used in
this Fourth Amendment and not defined have the meanings set forth in the Share
Surrender Agreement.

RECITALS

Pursuant to the Share Surrender Agreement, PAM has agreed to surrender and make
available for long-term retention and incentive programs 4,000,000 shares of
BlackRock Common and Series C Preferred Stock (together, “BlackRock Stock”). To
date, Bancorp has surrendered an aggregate of 2,482,763 shares of BlackRock
Stock to BlackRock in accordance with the Share Surrender Agreement. (The number
of shares of BlackRock Stock equal to 4,000,000 shares minus the number of
shares of BlackRock Stock surrendered in accordance with the Share Surrender
Agreement shall be deemed the “Remainder Shares.”)

BlackRock, Bancorp and PNC now desire to clarify (i) the maximum number of
Remainder Shares that may be funded on by Bancorp annually pursuant to the Share
Surrender Agreement for Future Incentive Plans, and (ii) that the theoretical
expense associated with awards forfeited at any time prior to their settlement
or expiration may be reallocated to awards already issued or to new awards.

Accordingly, the parties to this Fourth Amendment agree, notwithstanding
anything in the Share Surrender Agreement to the contrary, as follows:



--------------------------------------------------------------------------------

1. Agreement as to Annual Funding Caps. The parties agree that BlackRock’s use
of Remainder Shares during each annual period beginning with 2012 shall be
limited such that PNC will not recognize in the aggregate more than $50 million
in pre-tax expense in any one year (each an “Annual Funding Cap”) as a result of
the use of such Remainder Shares as provided for in Section 1.2(b) of the Share
Surrender Agreement, provided that the following adjustments to the method of
calculation in Section 1.2(b) shall be made:

 

  (i) For the purposes of Clause (1)(y) of Section 1.2(b), “PNC’s ownership
percentage in BlackRock” shall be the percentage ownership that would be used to
determine PNC’s recognition of BlackRock’s income under equity method accounting
principles regardless of whether the equity method of accounting is used by PNC
with respect to its holdings in BlackRock at such time; and

 

  (ii) For the purposes of Clause (2) of Section 1.2(b), the “pre-tax expense
directly recognized by PNC” shall be the theoretical expense applicable to the
annual period that would be recognized by multiplying BlackRock’s per share book
value times the number of Remainder Shares to be granted during the annual
period divided by the vesting period; provided that forfeitures may be credited
and reallocated in accordance with Paragraph 2 below of this Fourth Amendment.

2. Credit for Forfeitures; Ability to Reallocate or Use for New Awards. The
expense related to Remainder Shares that is originally recognized in calculating
each Annual Funding Cap with respect to any awards that are subsequently
forfeited prior to their respective settlement or expiration shall be credited
toward the aggregate funding availability under the applicable Annual Funding
Cap and such expense may be reallocated to awards already issued during such
annual award period (even if the forfeiture is subsequent to such period), or to
awards to be issued during such period (in the event the forfeiture is prior to
the end of such period). The amount used in calculating such credit shall equal
the amount charged toward the Annual Funding Cap in connection with its initial
grant in accordance with Section 1.2(b) of the Share Surrender Agreement as
amended by this Fourth Amendment and not the then current fair market, book or
any other value of any such Remainder Shares. Similarly, for the avoidance of
doubt, when reallocating any credit resulting from a forfeiture to an award
already outstanding, the expense that would have been recognized in connection
with its initial grant shall be used as the charge against the remaining funding
availability under the respective Annual Funding Cap and not the then current
fair market, book or other value of the outstanding award.

3. Other Awards; No Other Amendments. Nothing in this Fourth Amendment or the
Share Surrender Agreement is intended to limit any awards that may be made by
BlackRock that are not intended to be funded by Bancorp pursuant to the Share
Surrender Agreement. Except as expressly amended by this Fourth Amendment, the
Share Surrender Agreement shall remain in full force and effect in accordance
with its terms. For the avoidance of doubt, nothing in this Fourth Amendment is
intended to reduce the total number of Remainder Shares available for the
funding of Future Incentive Plans or to amend, restrict or limit the obligations
of PNC and Bancorp to fund Future Incentive Plans with Remainder



--------------------------------------------------------------------------------

Shares following the Third Award Period, pursuant to the terms of the Share
Surrender Agreement, in a total amount equal to the 4,000,000 shares agreed to
in the Share Surrender Agreement.

4. Counterparts. This Fourth Amendment may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other party, it being understood that each party need not
sign the same counterpart.

IN WITNESS WHEREOF, the parties have duly executed this Fourth Amendment as of
the date first above mentioned.

 

BLACKROCK, INC.

By: 

 

/s/ Joseph Feliciani

Name:

 

Joseph Feliciani

Title:

 

Managing Director

PNC BANCORP, INC.

By: 

 

/s/ George P. Long, III

Name:

 

George P. Long, III

Title:

 

Assistant Secretary

THE PNC FINANCIAL SERVICES GROUP, INC.

By: 

 

/s/ George P. Long, III

Name:

 

George P. Long, III

Title:

 

Corporate Secretary